McGrath, J.
Proceedings were commenced before a justice of the peace in the township of Benzonia, in the county of Benzie, by attachment, to enforce a logger’s lien under Act No. 229, Laws of 1887. Defendant did not appear, and plaintiff had judgment. The case was removed to the circuit by certiorari, and the judgment was there affirmed. Both of the parties resided, in Benzie county, but neither of them resided in the township of Benzonia, nor in an adjoining township. It is contended that the jurisdiction of the justice is governed by How. Stat. § 6818, as amended by Act No. 118, Laws of .1885, and that the proceedings are void. This contention is -correct.
Section 5 of Act 229 provides that liens may be enforced—
“ By attachment * * * in the circuit and justices’ courts of the county in which said products * * * may be situated.”
Section 9 provides that—
“Justices of the peace; within their respective counties, shall have cognizance and jurisdiction of all cases arising under this act, when the amount claimed * * * does not exceed three hundred dollars.”
This act contains no such language as would warrant us in determining that it was the intention of the Legislature to enlarge the jurisdiction of justices of the peace in this* class of cases.
The judgment is therefore reversed.
The other Jiistices concurred.